Title: From Thomas Jefferson to William Loughton Smith, 18 March 1793
From: Jefferson, Thomas
To: Smith, William Loughton



Mar. 18. 93.

Th: Jefferson presents his compliments to Mr. Smith. Supposing his enquiries to go to the ordinary foreign establishment (not to the extraordinary respecting the Barbary powers) he has the honor to inform him that the salary of our Min. Plenipo. is 9000. D. per ann. and their secretaries 1350. D. That of a Minister Resident is 4500. D. and no secretary allowed, because the fund not sufficient. Treaties and other contingencies (which include Outfit and Return) may be set down at nearly the balance remaining of the 40,000 D. a year; that fund being about 5, or 10,000 D. less than would have sufficed for the establishment desired by the Executive. The establishment has consequently been reduced just within the limits of the fund.
